225 P.2d 58 (1950)
123 Colo. 41
McARTHUR et al.
v.
BUCKLEN.
No. 16417.
Supreme Court of Colorado, en Banc.
November 13, 1950.
J. Glenn Donaldson, Abe L. Hoffman, David V. Dunklee and E. F. Conly, all of Denver, for plaintiffs in error.
John F. Mueller, Gregory A. Mueller, Denver, for defendant in error.
PER CURIAM.
Defendant in error applied for a hotel and restaurant liquor license in connection with his restaurant, known as the York Club, located at No. 2213 East Colfax Avenue, in the City and County of Denver. At a hearing before the licensing authority he made showing of his personal qualifications under the statute, and submitted petitions bearing 359 signatures of neighbors requesting the license. The only evidence submitted in opposition to the granting of the license was a chart disclosing existence of twelve operating liquor outlets within a six-block radius of the premises for which license was sought, including three hotel and restaurant licenses. The manager of safety and excise denied the application on the ground "that the needs of the neighborhood were adequately met by the presently existing outlets."
Thereafter action was brought to require the licensing authority to certify transcript of proceedings to the court and show cause why license should not be granted, and upon hearing the trial court found that the action of the licensing authority was arbitrary, capricious and contrary to law and ordered issuance of the license; whereupon the matter was brought here for review.
Every contention made here was considered and determined in MacArthur v. Presto, Colo., 221 P.2d 934, handed down since the trial of this cause and the filing of the briefs herein, and, under authority thereof and for the reasons therein set out, the decision of the trial court is reversed and the cause remanded, with direction to dismiss.